NEBEKER, Chief Judge,
concurring:
I concur in the judgment affirming the Board’s decision. I also agree with Judge Farley’s views respecting our Colvin holding that a reasonable possibility of success on reopening is a prerequisite to the reopening event. Any new and material evidence should be viewed as true for the limited purposes of reopening a final decision. It should be weighed for its persuasiveness or credibility after the finality veil is lifted — not before. However, I am bound to follow Colvin until and if the en banc court overrules it.